Citation Nr: 1760893	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-03 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.  

2.  Entitlement to an initial disability rating in excess of 30 percent for an anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel



INTRODUCTION

The Veteran had honorable service with the United States Army from December 1964 to December 1966, including service in the Republic of Vietnam.  The Veteran also had a subsequent period of unverified service with the United States Army Reserves.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the claim of entitlement to service connection for hypertension, and granted the claim of entitlement to service connection for an anxiety disorder, assigning a 30 percent disability rating, effective as of October 12, 2012.  

In October 2016, the Board remanded the instant issues for further evidentiary development.  In addition, the Board denied entitlement to service connection for a sleep disorder.  Thus, the remaining issues presently before the Board are the service connection claim for hypertension, as well as the initial increased rating claim for an anxiety disorder.  

The Board notes that in accordance with the October 2016 remand directives pertaining to the instant issues on appeal, the RO obtained a new medical opinion regarding the hypertension claim and afforded the Veteran with an additional VA examination to evaluate the severity of his anxiety disorder.  In April 2017, VA received a waiver of initial review of this evidence by the Agency of Original Jurisdiction (AOJ) from the Veteran.  Accordingly, the matter has returned to the Board.  

The Board further notes that prior to his current representation, the Veteran was represented by the Massachusetts Department of Veterans Services.  VA received a signed VA Form 21-22 in April 2017 changing representation from the Massachusetts Department of Veterans Services to Disabled American Veterans.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


FINDINGS OF FACT

1.  The Veteran's hypertension disorder was not present in service or for many years thereafter, and is not otherwise related to the Veteran's active service, to include as due to herbicide exposure.  

2.  The Veteran's anxiety disorder has not been manifested by social and occupational impairment with reduced reliability and productivity due to symptomatology of similar severity to panic attacks more than once per week, or difficulty in establishing and maintaining effective work and social relationships at any time during the period on appeal.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.307, 3.309 (2017).  

2.  The criteria for establishing entitlement to a rating in excess of 30 percent for anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9413 (2017).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties  

VA has completed the necessary steps in order to meet its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA sent VCAA letters to the Veteran, he was afforded VA examinations, and his in-service and post-service medical records were obtained.  The examinations and opinions, taken together, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any additional outstanding evidence which could be obtained to substantiate his claim, and the Board is unaware of any such evidence.  Therefore, the Board finds that the duties to notify and assist have been met.  

Lastly, the record reflects substantial compliance with the Board's October 2016 remand.  See Stegall, 11 Vet. App. 268, 271 (1998).  

II.  Service Connection  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 
181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 
24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue.").  

The record reflects that the Veteran currently has hypertension, which was initially diagnosed in 2011, over 40 years after his separation from service.  The Veteran contends that his hypertension is related to active service.  The evidence of record shows that the Veteran performed a tour of duty in Vietnam from January 1966 to December 1966.  The Veteran has received the Army Commendation Medal.  Thus, the Veteran's exposure to herbicidal agents while in service is conceded.  

The Board notes that the National Academy of Sciences (NAS) has opined at 75 Fed. Reg. 81, 332 (December 27, 2010) that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  As such, in its discussion of whether there is any relationship between the Veteran's current hypertension and his military service, the Board will also include the Veteran's presumptive exposure to herbicides due to his service in the Republic of Vietnam.  

With respect to service connection based on herbicide exposure, VA laws and regulation provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116 (a)(3); 38 C.F.R. § 3.307 (a)(6)(iii).  

If a veteran was exposed to an herbicide agent during active service, certain diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  The Board recognizes that hypertension is not one of the diseases contemplated under 38 C.F.R. § 3.309(e).  Nevertheless, the Board will include presumptive exposure to the Veteran's claim for hypertension in light of the NAS guideline as provided above.  

In a December 2016 VA medical opinion, upon review of the Veteran's medical history, the examiner opined that it was less likely than not that the Veteran's hypertension was incurred in or caused by presumed exposure to Agent Orange during service.  The examiner noted that there was no evidence of hypertension in the Veteran's service treatment records, and that medical records indicated that hypertension was diagnosed in 2011 - approximately 41 years after separation from active service.  The examiner further noted that the Veteran was 68 years of age at the time of diagnosis.  Thus, the examiner opined that it was less likely than not that the hypertension became manifest within one year of the Veteran's separation from active service.  In addition, the examiner indicated that hypertension is the number one cause for primary care visits, and furthermore, for both 55 and 65-year-old participants, the cumulative lifetime risk for the development of hypertension is 90 percent.  The lifetime risk statistic is the probability that an individual will develop a disease over a lifetime.  Major risk factors include tobacco use, diet, physical inactivity, obesity, diabetes mellitus, alcohol, and heredity.  The examiner noted that the Veteran was diagnosed with hypertension at age 68, and that he has an extensive history of alcohol abuse, as well as a history of smoking for 10-15 years.  

Thus, the December 2016 examiner concluded that, while the NAS has found limited or suggestive evidence of an association between exposure to Agent Orange and hypertension, based on the foregoing, it is less likely than not that the Veteran's hypertension was incurred in or caused by presumed exposure to Agent Orange during service.  

The Board concludes that although the evidence stablishes that the Veteran had exposure to Agent Orange or other herbicide agents in service, there is no evidence to support the conclusion that the Veteran's hypertension is related to his active service, including his exposure to herbicides.  Therefore, service connection cannot be granted on a presumptive basis for hypertension.  

Moreover, there is no lay or medical evidence to suggest that the Veteran's hypertension was incurred in service or is otherwise related to service.  The record does not reflect a diagnosis of or treatment for hypertension or related symptomatology during active military service.  According to the Veteran's December 1966 separation examination, the Veteran has a systolic blood pressure of 116 and a diastolic blood pressure of 75.  Hypertension is defined as diastolic blood pressure that is predominantly 90 mm or greater, or systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) (2016).  As such, there is no evidence of hypertension at the time of separation from active duty.  

In fact, he did not begin to experience symptoms of hypertension until many years after service and there is no medical evidence to suggest any link to service.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  In the present case, the lack of any evidence of a diagnosis or treatment of hypertension for more than 4 decades tends to suggest that the Veteran's hypertension did not manifest during active military service or within one year of his separation from active duty.  

Finally, the record contains no other competent evidence to suggest any etiological relationship between the Veteran's currently diagnosed hypertension and active military service.  The Board recognizes that the Veteran believes his hypertension is etiologically related to his military service.  However, the record contains no evidence to suggest that the Veteran has the requisite training or expertise to offer a medical opinion as complex as linking hypertension to military service, to include exposure to herbicidal agents, more than 40 years earlier.  As such, the Veteran's lay assertions fail to demonstrate that service connection is warranted for hypertension.  

In summary, the Veteran's service treatment records show no complaints of or symptoms consistent with hypertension, and the Veteran has reported the onset of symptoms many years after separation from service.  No medical professional has ever attributed the Veteran's hypertension to his service.  Based on the foregoing, service connection on a direct basis is not warranted.  

For the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to service connection for hypertension.  The benefit-of the-doubt doctrine is therefore not applicable, and the Veteran's claim of entitlement to service connection for hypertension must be denied.  See 38. U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  

III.  Increased Schedular Rating  

The Veteran is appealing the original assignment of disability evaluation following the award of service connection for an anxiety disorder.  As such, the severity of the disability at issue is to be considered during the entire period from the initial assignment of a disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  

The Board has reviewed all of the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Ratings Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as a "staged" rating and is irrespective of whether an initial or established rating.  Fenderson, supra; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  
38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Veteran contends that he is entitled to an initial increased rating for his anxiety disorder, which is currently rated as 30 percent disabling pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9413.  This Diagnostic Code provides that an anxiety disorder should be rated under the General Rating Formula for evaluating psychiatric disabilities.  See 38 C.F.R. § 4.130, Diagnostic Code 9413 (2017).  

Under the general formula, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.   Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  
The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See 38 C.F.R. § 4.130.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir. 2013) the Federal Circuit stated that "a veteran may only qualify for a given disability rating under 
§ 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that 
"§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

VA implemented DSM-5, effective August 4, 2014, and the Secretary determined that the DSM-5 applies to claims certified to the Board on and after August 4, 2014.  79 Fed. Reg. 45,093, 45, (Aug. 4. 2014).  The RO certified the Veteran's appeal to the Board in January 2015; hence; the DSM-5 is for application in this claim.  Nonetheless, with the adoption of the DSM-5, the general rating criteria remain the same, aside from no longer assigning a GAF score.  38 C.F.R. § 4.126(d).  

On VA examination in February 2013, the examiner provided diagnoses of anxiety disorder and alcohol dependence.  The Veteran reported that during his time in Vietnam, he saw dead bodies and arms cut off.   He further reported intrusive recollections of his military stressors a couple of times per week and dreams/nightmares of these stressors once every three weeks.  He endorsed symptoms of sleep disturbance, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner noted that the Veteran did not meet full diagnostic criteria for posttraumatic disorder (PTSD).  The examiner further opined that his anxiety disorder was at least as likely due to his military stressors, and that some of his hyperarousal symptoms (particularly sleep problems and concentration difficulties) may be attributable to his ongoing alcohol dependence rather than to anxiety.  With regard to the examiner's diagnosis of alcohol dependence, the Veteran reported onset of drinking at age 17-18.  He further reported that after separation from service, he began to drink heavily - up to half a case of beer per day "for a long time."  At the time of examination, he reported drinking 6-7 beers per day.  The examiner opined that the Veteran's alcohol dependence was an attempt to self-medicate his anxiety symptoms.  

The Veteran reported that he had been married for 18 years and was now divorced for 10-15 years.  At the time of examination, he reported that he lived with his girlfriend of seven years.  He described the relationship as "very good."  The Veteran further reported that he had three adult sons and two grandchildren.  He indicated that he was in contact with all of his children and grandchildren, and that his relationships with them were good.  In terms of his occupational history, the Veteran reported that he was unemployed and that his last job was one year prior.  He worked a part-time job "running machines, making switches for lights and telephone poles" for five years.  Prior to that, he worked as a full-time security guard for 14 years.  He retired from that job.  The Veteran denied ever being fired or let go from any paid position.  He denied any history of missing work due to psychiatric symptoms, and also denied leaving work early or arriving to work late due to psychiatric symptoms.  The Veteran stated that he "mostly got along with everyone" at his jobs.  

The examiner noted occupational and social impairment due to the Veteran's mental diagnoses.  The examiner indicated the Veteran's occupational and social impairment was due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

A mental status examination revealed that the Veteran was well-oriented and alert.  The examiner noted that his attention was not impaired during the examination.  His abstract reasoning was concrete.  Memory for recent and remote events was adequate.  Thought form was lucid and coherent.  The Veteran was not tangential or circumstantial.  Thought content was appropriate to the interview context, and was not obsessional or delusional.  There was no evidence of persistent depressed mood, obsessions, compulsions, ideas of reference, hallucinations, delusions, specific fears, social fears, hypomania, mania, panic attacks, or agoraphobia.  However, the examiner noted evidence of ongoing alcohol dependence, some anxious mood, some symptoms of re-experiencing of traumas and hyperarousal, and sleep disturbance.  Risk assessment revealed no evidence of past or current suicidal or homicidal ideation.  There was no evidence of social isolation.  

In a March 2014 VA psychiatry outpatient record, the examiner noted that the Veteran reported stable depression and anxiety, as well as little, if any, change in PTSD symptoms.  The examiner further noted that the Veteran continued to fidget during the interview, and the Veteran indicated that he had always been a "fidgeter."  The Veteran described his relationship with his girlfriend, with whom he cohabitates, as "good."  He described his mood as stable.  The Veteran reported that he got about six hours of sleep per night.  Appetite was described as "great."  He reported that he continued to drink 3-4 beers per night.  

A mental status examination revealed that the Veteran was pleasant and cooperative, and made good eye contact.  Speech was somewhat rapid, but of normal volume and cadence.  The examiner noted no abnormal psychomotor activity, but further noted that the Veteran moved frequently in the chair and fidgeted with papers he had brought.  His mood appeared anxious, and affect was congruent with mood.  No perceptual disturbances were reported or noted.  Thoughts were logical and coherent, goal-directed, with no unusual content, but somewhat tangential at times.  The Veteran was alert and oriented.  Memory appeared to be intact.  The examiner noted no significant risk of self-harm or harm to others.  

In an October 2016 VA outpatient record, the examiner noted that the Veteran appeared stable.  

On VA examination in December 2016, the examiner provided a diagnosis of other specified trauma and stressor-related disorder.  The examiner noted that the Veteran reported that he tried to suppress intrusive thoughts about his service in Vietnam and does not engage in conversations related to that.  The Veteran reported difficulty staying asleep, indicating that he woke up about every two hours.  

The Veteran reported that he continued to live with his girlfriend of nine years.  He described the relationship as good and emotionally close without any problems.  The Veteran reported that he had good relationships with his three adult sons, and that he kept in regular contact with them.  He also reported that he stayed in touch with his siblings.  He socialized with a neighbor about once per week, but denied having any other friendships.  

With regard to his occupational history, the examiner noted that the Veteran had not worked or looked for a job since the last examination in February 2013.  However, when the Veteran was asked as to whether he would return to work if he had to, he stated that he could work.  

The examiner noted occupational and social impairment due to the Veteran's mental diagnoses.  Consistent with the February 2013 VA examiner's findings, the examiner indicated the Veteran's occupational and social impairment as due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

The examiner noted that the Veteran was casually dressed and appropriately groomed.  He was pleasant, cooperative, and maintained good eye contact throughout the interview.  His mood was euthymic with congruent affect.  Thought process was linear.  There was no evidence of psychosis, and he denied suicidal ideation.  The Veteran denied any changes in trauma-related symptoms since his last examination in February 2013.  In addition, the examiner noted that the Veteran was capable of managing his financial affairs.  

The examiner concluded that the Veteran's symptoms were mild to moderate in severity and contributed to mild and intermittent levels of impairment in social and occupational functioning.  The examiner again noted that the Veteran could work if he had to.  In addition, the examiner indicated that the Veteran would likely only have mild and intermittent impairment related to sleep disturbance and intrusive thoughts.  

While the Board acknowledges the Veteran's competence to describe the current severity of his symptoms, lay persons are not competent to consider complex medical questions to include assessments of the nature and severity of the symptoms for purposes of establishing an increased rating claim or render a complex medical opinion or diagnosis in the absence of proof of relevant training and expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377.  The evidence of record does not show that the Veteran's anxiety disorder results in occupational and social impairment with reduced reliability and productivity as evidenced by symptoms such as flattened affect, disturbance of mood and motivation, panic attacks more than once per week, and difficulty establishing or maintain effective relationships such that a 50 percent evaluation is required.  Id.  Rather, the evidence demonstrates that the Veteran has the ability to maintain effective relationships with his significant other, his family and his neighbor.  

Moreover, the most recent VA examination shows that the Veteran is oriented to and alert.  His thoughts are organized and coherent.  The Veteran's ability to manage his own finances was also noted.  In sum, his symptoms are mild in severity and the Board does not find that they near approximation of a higher evaluation.  

The Board also finds that referral for extraschedular consideration is not warranted, as the Veteran's symptoms are contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App, 111 (2008).  Here, the Veteran's symptoms are rated based on the extent of social and occupational impairment they cause.  There is no evidence that the rating criterion fails to reasonably describe his disability level, symptomatology, or that the assigned evaluation is inadequate to compensate the Veteran's disability.  Thun, 22 Vet. App. at 115.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1) (2017).  There is also no indication that the Veteran's anxiety disorder combines with his other service connected disabilities so as to create an unusual disability picture or additional, uncompensated, symptoms.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for extraschedular consideration is not warranted.  

The Board notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the present case, however, the Veteran has repeated that his psychiatric disability does not render him unable to work.  Thus, the issue of entitlement to TDIU benefits is not currently before the Board.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to an initial disability rating in excess of 30 percent for an anxiety disorder must be denied.







	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for hypertension, to include as due to herbicide exposure, is denied.  

Entitlement to an initial disability rating in excess of 30 percent for an anxiety disorder is denied.  




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


